
	

115 S1973 IS: BASIC Research Act 
U.S. Senate
2017-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1973
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2017
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To provide for Federal research grant reform.
	
	
		1.Short title
 This Act may be cited as the BASIC Research Act .
		2.Review panels
 (a)Inclusion on review panelsNotwithstanding any other provision of law, each review panel for a specific Federal research grant shall include—
 (1)at least one individual who is not professionally affiliated with any academic or research institution, has not been professionally affiliated in the 10 years preceding the date of inclusion on the panel, and is an expert in a field unrelated to the field of research under which the grant proposal was submitted; and
 (2)at least one individual who shall serve primarily as a taxpayer advocate (defined as someone whose main focus is on the value proposed research delivers to the taxpayer). (b)Prohibition on receiving recommendations from grant applicants on review panelNotwithstanding any other provision of law, each agency that awards a Federal research grant shall not accept recommendations from an applicant for such grant as to who should or should not be on the grant review panel for such applicant.
 (c)Nondisclosure of members of grant review panelNotwithstanding any other provision of law, each agency that awards a Federal research grant shall not disclose, either publicly or privately, to an applicant for such grant the identity of any member of the grant review panel for such applicant.
			3.Special Inspector General and Taxpayer Advocate for Research
			(a)Establishment
 (1)In generalThere is established an Office of the Special Inspector General and Taxpayer Advocate for Research. (2)Head of OfficeThere shall be at the head of the Office described in paragraph (1) the Special Inspector General and Taxpayer Advocate for Research, who shall be appointed by the President, by and with the advice and consent of the Senate.
				(b)Transfer of functions and savings
 (1)DefinitionsIn this subsection, unless otherwise provided or indicated by the context—
 (A)the term Federal agency has the meaning given to the term agency by section 551(1) of title 5, United States Code;
 (B)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program; and
 (C)the term office includes any office, administration, agency, institute, unit, organizational entity, or component thereof.
 (2)TransferThere are transferred to the Office of the Special Inspector General and Taxpayer Advocate for Research all functions which the Office of Inspector General of the National Science Foundation exercised before the date of enactment of this Act (including all related functions of any officer or employee of the Office of Inspector General of the National Science Foundation).
 (3)RulesThe Office of the Special Inspector General and Taxpayer Advocate for Research is authorized to prescribe, in accordance with the provisions of chapters 5 and 6 of title 5, United States Code, such rules and regulations as the Office of the Special Inspector General and Taxpayer Advocate for Research determines necessary or appropriate to administer and manage the functions of the Office of the Special Inspector General and Taxpayer Advocate for Research.
				(4)Transfer and
 allocations of appropriations and personnelExcept as otherwise provided in this subsection, the personnel employed in connection with, and the assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, used, held, arising from, available to, or to be made available in connection with the functions transferred by this subsection, subject to section 1531 of title 31, United States Code, shall be transferred to the Office of the Special Inspector General and Taxpayer Advocate for Research. Unexpended funds transferred pursuant to this paragraph shall be used only for the purposes for which the funds were originally authorized and appropriated.
				(5)Savings
		provisions
					(A)Continuing
 effect of legal documentsAll orders, determinations, rules, regulations, permits, agreements, grants, contracts, certificates, licenses, registrations, privileges, and other administrative actions—
 (i)which have been issued, made, granted, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions which are transferred under this subsection; and
 (ii)which are in effect at the time this subsection takes effect, or were final before the effective date of this subsection and are to become effective on or after the effective date of this subsection,
						shall continue
		in effect according to their terms until modified, terminated, superseded, set
		aside, or revoked in accordance with law by the President, the 
		Office of the Special Inspector General and Taxpayer Advocate for Research or other
			 authorized official,
		a court of competent jurisdiction, or by operation of law.(B)Proceedings not
 affectedThe provisions of this subsection shall not affect any proceedings, including notices of proposed rulemaking, or any application for any license, permit, certificate, or financial assistance pending before the Office of Inspector General of the National Science Foundation at the time this subsection takes effect, with respect to functions transferred by this subsection but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this subsection had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subparagraph shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this subsection had not been enacted.
					(C)Suits not
 affectedThe provisions of this subsection shall not affect suits commenced before the effective date of this subsection, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this subsection had not been enacted.
					(D)Nonabatement of
 actionsNo suit, action, or other proceeding commenced by or against the Office of Inspector General of the National Science Foundation, or by or against any individual in the official capacity of such individual as an officer of the Office of Inspector General of the National Science Foundation, shall abate by reason of the enactment of this subsection.
					(E)Administrative
 actions relating to promulgation of regulationsAny administrative action relating to the preparation or promulgation of a regulation by the Office of Inspector General of the National Science Foundation relating to a function transferred under this subsection may be continued by the Office of the Special Inspector General and Taxpayer Advocate for Research with the same effect as if this subsection had not been enacted.
					(c)Powers and authorities
 (1)DutiesIn addition to the duties otherwise described in this section, the Special Inspector General and Taxpayer Advocate for Research shall also have the duties and responsibilities of inspectors general under the Inspector General Act of 1978 (5 U.S.C. App.).
 (2)AuthoritiesIn carrying out the duties described in paragraph (1) and otherwise described in this section, the Special Inspector General and Taxpayer Advocate for Research shall have the authorities provided in section 6 of the Inspector General Act of 1978 (5 U.S.C. App.).
 (d)Focus and reviewThe focus of the Office of the Special Inspector General and Taxpayer Advocate for Research shall be to review Federal grant projects to determine if the research will deliver value to the taxpayers by randomly selecting Federal grants for review after awards are made but prior to distribution of funds.
 (e)Grant supportFor a Federal grant reviewed under subsection (d) to receive the grant funds, the grant shall receive the support of the Office of the Special Inspector General and Taxpayer Advocate for Research.
			4.Public accessibility of research funded by taxpayers
 (a)Definition of federal agencyIn this section, the term Federal agency means an Executive agency, as defined under section 105 of title 5, United States Code. (b)Federal research public access policy (1)Requirement To develop policy (A)In generalNot later than 1 year after the date of enactment of this section, each Federal agency with annual extramural research expenditures of over $100,000,000 shall develop a Federal research public access policy that is consistent with and advances the purposes of the Federal agency.
 (B)Common proceduresTo the extent practicable, Federal agencies required to develop a policy under subparagraph (A) shall follow common procedures for the collection and depositing of research papers.
 (2)ContentEach Federal research public access policy shall provide for— (A)submission to a digital repository designated or maintained by the Federal agency of an electronic version of the author's final manuscript of original research papers that have been accepted for publication in peer-reviewed journals and that result from research supported, in whole or in part, from funding by the Federal Government;
 (B)the incorporation of all changes resulting from the peer review publication process in the manuscript described under subparagraph (A);
 (C)the replacement of the final manuscript with the final published version if— (i)the publisher consents to the replacement; and
 (ii)the goals of the Federal agency for functionality and interoperability are retained; (D)free online public access to such final peer-reviewed manuscripts or published versions within a time period that is appropriate for each type of research conducted or sponsored by the Federal agency, not later than 12 months after publication in peer-reviewed journals, preferably sooner, or as adjusted under established mechanisms;
 (E)a means, using established mechanisms for making requests to the applicable Federal agency, for members of the public and other stakeholders to request to adjust the period before such a final peer-reviewed manuscript or published version is made publicly available by presenting evidence demonstrating that the period is inconsistent with the objectives of the Federal research public access policy or the needs of the public, industry, or the scientific community;
 (F)providing research papers as described in subparagraph (D) in formats and under terms that enable productive reuse of the research and computational analysis by state-of-the-art technologies;
 (G)improving the ability of the public to locate and access research papers made accessible under the Federal research public access policy; and
 (H)long-term preservation of, and free public access to, published research findings— (i)in a stable digital repository maintained by the Federal agency; or
 (ii)if consistent with the purposes of the Federal agency, in any repository meeting conditions determined favorable by the Federal agency, including free public access, interoperability, and long-term preservation.
 (3)Application of policyEach Federal research public access policy shall— (A)apply to—
 (i)researchers employed by the Federal agency whose works remain in the public domain; and (ii)researchers funded by the Federal agency;
 (B)provide that works described under subparagraph (A)(i) shall be— (i)marked as being public domain material when published; and
 (ii)made available at the same time such works are made available under paragraph (2)(D); and (C)make effective use of any law or guidance relating to the creation and reservation of a Government license that provides for the reproduction, publication, release, or other uses of a final manuscript for Federal purposes.
 (4)ExclusionsEach Federal research public access policy shall not apply to— (A)research progress reports presented at professional meetings or conferences;
 (B)laboratory notes, preliminary data analyses, notes of the author, phone logs, or other information used to produce final manuscripts;
 (C)classified research, research resulting in works that generate revenue or royalties for authors (such as books) or patentable discoveries, to the extent necessary to protect a copyright or patent; or
 (D)authors who do not submit their work to a journal or works that are rejected by journals. (5)Patent or copyright lawNothing in this section shall be construed to affect any right under the provisions of title 17 or 35, United States Code.
 (6)GAO ReportNot later than 3 years after the date of enactment of this section, and every 5 years thereafter, the Comptroller General of the United States shall submit to Congress a report that—
 (A)includes an analysis of the period between the date on which each paper becomes publicly available in a journal and the date on which the paper is in the online repository of the applicable Federal agency; and
 (B)examines the effectiveness of the Federal research public access policy in providing the public with free online access to papers on research funded by each Federal agency required to develop a policy under paragraph (1)(A), including—
 (i)whether the terms of use applicable to such research papers in effect are effective in enabling productive reuse of the research and computational analysis by state-of-the-art technologies; and
 (ii)examines whether such research papers should include a royalty-free copyright license that is available to the public and that permits the reuse of those research papers, on the condition that attribution is given to the author or authors of the research and any others designated by the copyright owner.
 5.Downstream reportingAny person or institution awarded a Federal grant shall submit a statement to the head of the agency that awarded the Federal grant certifying that—
 (1)no funds derived from the grant will be made available through a subgrant or subsequent grant (including to an employee or subdivision of the grant recipient’s organization) unless the name of such recipient, their organization of affiliation, the intended uses and purposes of such funds, and specific amounts subgranted or subsequently granted funds are disclosed to the head of the agency that awarded the Federal grant for publication on a publicly accessible website; and
 (2)each subgrant or subsequent grant award (including to an employee or subdivision of the grant recipient’s organization) funded with funds derived from the Federal grant is within the scope of the Federal grant award.
 6.Grant applications publicly availableNotwithstanding any other provision of law, each application for a Federal grant shall be made publicly available.
 7.Impartiality in funding scientific researchNotwithstanding any other provision of law, each Federal agency, in awarding grants for scientific research, shall be impartial and shall not seek to advance any political position or fund a grant to reach a predetermined conclusion.
